 HILLCREST HEALTH CARE CENTERHillcrest Health Care Center and Local 1086,United Food & Commercial Workers Interna-tional Union, AFL-CIO, CLC. Case 18-RC-1328415 August 1983DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to a Stipulation for Certification UponConsent Election' executed by the parties and ap-proved by the Regional Director for Region 18 ofthe National Labor Relations Board on 9 July1982, an election by secret ballot was conducted inthe above-entitled proceeding on 23 July 1982under the direction and supervision of said Region-al Director. Upon the conclusion of the election, atally of ballots was furnished the parties in accord-ance with the Board's Rules and Regulations,Series 8, as amended.I Member Hunter joins his colleagues in honoring the parties' stipula-tion as to the appropriateness of the unit in this health care facility andnotes that he generally will accept unit stipulations in the health carefield In so doing, he recognizes that acceptance of parties' unit stipula-tions fosters the statutory policy of encouraging the practice and proce-dure of collective bargaining. permits the expeditious resolution of ques-tions concerning representation. and is consistent with Congress' concernthat disruptions in health care institutions caused by initial organizationactivities be minimized He also recognizes. however. that a stipulatedunit may so substantially contravene the congressional admonition toavoid undue proliferation of units as to increase significantly the likeli-hood of disruption to health care Furthermore. there may he situationswhen the stipulation is derived from the mere convenience of the partiesto the detriment of important rights and interests of the employees, orsituations where the stipulation otherwise is contrary to the policies ofthe Act. In all such circumstances Member Hunter will decline to honorthe parties' stipulation since the public interest must outweigh the con-venience of the private parties insvolsedThe tally of ballots shows that there were ap-proximately 115 eligible voters and that 91 ballotswere cast, of which 45 were for the Petitioner, 46were against the Petitioner, and that there were nochallenged ballots.On 29 July 1982 the Petitioner filed a timely ob-jection to conduct affecting the results of the elec-tion. The Regional Director caused an investiga-tion of the objection to be made and, thereafter on20 September 1982, issued and served on the par-ties his report on the Petitioner's sole objection. Inhis report, the Regional Director found no merit inPetitioner's objection and recommended to theBoard that the objection be overruled in its entire-ty, and that a certification of results of election beissued.The Board has reviewed the record in light ofthe exceptions and brief and hereby adopts the Re-gional Director's recommendations as contained inhis report. Accordingly, the Petitioner's objectionis overruled in its entirety.As the Petitioner failed to receive a majority ofthe valid ballots cast, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots has not been cast for Local 1086, UnitedFood & Commercial Workers International Union,AFL-CIO, CLC, and that said labor organizationis not the exclusive representative of all the em-ployees in the unit herein involved, within themeaning of Section 9(a) of the National Labor Re-lations Act, as amended.266 NLRB No. 38173